 



***Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed separately with the Securities and Exchange
Commission.
Exhibit 10.7
AMENDED AND RESTATED RGP STORAGE LEASE
     This is an Amended and Restated Storage Lease (the “Lease”) between Mont
Belvieu Caverns, LLC (“Lessor”) and Enterprise Products Operating L.P.
(“Lessee”).
RECITALS:
     A. Enterprise Products Texas Operating L.P. (“EPD Texas OLP”) and
Diamond-Koch, L.P. entered into that certain RGP Storage Lease dated as of
January 7, 2002 (the “Original Storage Agreement”);
     B. Lessee entered into that certain Asset Purchase and Sale Agreement with
Diamond-Koch, L.P., D-K Diamond-Koch, L.L.C. and Diamond-Koch III, L.P., dated
as of January 31, 2002 (the “Purchase Agreement”);
     C. In connection with the Purchase Agreement, Diamond-Koch, L.P. assigned
its rights as “Lessee” under the Original Storage Agreement to Lessee.;
     D. On September 25, 2002, Lessee and EPD Texas OLP entered into an
amendment to the Original Storage Agreement;
     E. Lessee entered into a Contribution, Conveyance and Assumption Agreement
by and among Enterprise Products OLPGP, Inc., EPD Texas OLP and Mont Belvieu
Caverns, LLC dated as of January 23, 2007 (“Contribution Agreement”); and
     F. In connection with the Contribution Agreement, EPD Texas OLP assigned
its rights as “Lessor” under the Original Storage Agreement to Lessor.
1. Term; Quantity; Product.
For a term commencing February 1, 2007 and ending December 31, 2011 (the
“Primary Term”), Lessor leases to Lessee two (2) underground storage wells
(subject to Lessee’s right and option under Section 23 of this Lease), commonly
known as Well *** and Well *** (collectively, the “Wells”), for storage of
refinery grade propylene (referred to as “Product” in this Lease) at Lessor’s
underground storage facility, located near Interstate 10 and State Highway 146
at Mont Belvieu, Texas, subject to the terms, provisions, and conditions
contained herein. Lessee may, at its option, extend the term of this Lease for
one ten (10) year term (the “Renewal Term”) by providing Lessor written notice
of its intent to renew at least one hundred eighty (180) days in advance of the
expiration of the Primary Term. The Primary Term, together with any exercised
Renewal Term, are sometimes collectively referred to herein as the “Term.”
For purposes of this Lease, a “barrel” of Product is equal to 42 U.S. gallons of
equivalent liquid volume at 60° Fahrenheit.

 



--------------------------------------------------------------------------------



 



2. Lessor’s and Lessee’s Facilities.
The Wells are connected to Lessor’s refinery grade propylene header (“Lessor’s
Header”). The Wells are also connected to Lessee’s refinery grade propylene
header (“Lessee’s Header”) by which Lessee takes Product from storage and
Lessor’s Header for consumption in Lessee’s P/P splitter facilities. All Product
delivered by Lessee into storage or by Lessor out of storage must be delivered
by pipeline to either Lessor’s Header or Lessee’s Header, and all such
deliveries shall be deemed a delivery into or out of storage for the purposes of
computing all applicable charges under this Lease. The lines from Lessor’s
Header and the meters located thereon by which Lessor delivers Product from
Lessor’s Header to the Wells or Lessee’s Header shall, during the Term, be
dedicated to the sole use of delivering Product to the Wells and to Lessee’s
Header. Notwithstanding Lessee’s lease of Well *** and Well ***, should Lessor
later desire to make a different well available to Lessee, Lessor shall have the
right to do so on the condition that the new well is suitable for Product
storage, has substantially the same capacity, has substantially the same receipt
and redelivery capability to and from existing pipelines and storage, and Lessor
pays for all costs and expenses required to make such well available, including
costs associated with pumping Lessee’s Product to the new well. Lessor shall
minimize any disruption of Lessee’s rights under this Agreement arising from
Lessor’s election to make a different well available. From and after the time
when Lessee’s Product has been removed from the Well that is being replaced, the
remaining Well and the newly available well shall be defined herein as the
“Wells.”
In the event of damage to a Well by fire or other casualty, which damages render
the Well incapable of storing Product, Lessor shall be under no obligation to
rebuild the damaged Well or any facilities appurtenant to it to the extent it is
not commercially reasonable to do so. Lessee shall be immediately notified of
any such damage and Lessor shall keep Lessee informed of Lessor’s plans with
respect to rebuilding or repair or with respect to providing the alternatives
provided for below. In the event of damages making it commercially unreasonable
to rebuild, Lessor may (subject to the remainder of this paragraph) terminate
this Lease as to such Well; provided, that Lessor shall take commercially
reasonable steps as soon as commercially practicable at Lessor’s cost and
expense to either (i) increase the receipt and redelivery capabilities of the
remaining Well (if any) to provide Lessee with substantially the same receipt
and redelivery capabilities as Lessee had prior to such damage, or (ii) make an
alternate well available to Lessee (which shall thereafter become a “Well”
hereunder) to provide Lessee with substantially the same receipt and redelivery
capabilities as Lessee had prior to such damage. As between Lessor and Lessee,
control of Lessor’s facilities will rest exclusively with Lessor.
3. Product Specifications.
Product delivered by Lessee into storage or by Lessor from storage must meet
Lessee’s specifications set out in Exhibit “A” attached hereto and incorporated
herein by this reference. These specifications may be amended by Lessee at any
time during the Term, with Lessor’s prior written consent, which consent shall
not be unreasonably withheld.

2



--------------------------------------------------------------------------------



 



4. Product Deliveries and Receipts.
It shall be Lessee’s responsibility to make all arrangements necessary to
deliver Product for storage and to receive Product from storage at either
Lessor’s Header or Lessee’s Header, and to pay any charges imposed by any party
(other than Lessor or its Affiliates) for the collection, transfer, and
injection of Lessee’s Product, if any, to or from the Delivery Point. The flow
rates into and out of storage are subject to Lessor’s scheduling and operational
restrictions.
5. Delivery Restrictions; Allocation.
Deliveries into and out of storage may be made only at rates consistent with
Lessor’s scheduling and operational restrictions. If Lessor’s scheduling or
operational restrictions will not permit all of the parties (including Lessor)
storing any types of products in any of Lessor’s storage wells to deliver or
receive the volumes of Product requested, then Lessor may allocate among such
parties Lessor’s available flow rates in a fair and equitable manner.
6. Sampling.
Lessor shall have the right (but not the obligation) to sample all Product to be
delivered for storage and, notwithstanding any other provision herein, may
refuse to accept delivery of any Product if the Product does not meet the
specification provided for in Section 3 of this Lease or, if in Lessor’s
opinion, satisfactory control of Product specifications will not be maintained
during delivery. At Lessor’s request, Lessee shall provide Lessor access to the
Product to be delivered for the purpose of sampling and provide Lessor
representative samples of such Product.
7. Product Measurements.
Measurement of Product into and out of storage shall be made in accordance with
the procedures and methods set out in Exhibit “B” attached hereto and
incorporated herein by this reference. Subject to Section 8 below, whenever a
Well is physically emptied of Product, Lessor shall determine, from available
measurement and sampling records, the overages and/or underages of Product.
Except for losses which are the responsibility of Lessor pursuant to Section 8
of this Lease, Lessor shall adjust Lessee’s account to reflect any overages
and/or underages of Product. All Product gains and losses incurred while the
product is under Lessor’s control shall be for the account of Lessee except as
noted in Section 14. Lessor shall submit to Lessee monthly stock reports
supported with appropriate receiving and shipping information showing movements
of Product into and out of storage and the amount of Product remaining in
storage.
8. Title, Risk of Loss.
Title to Lessee’s Product shall remain at all times with Lessee. Lessor shall be
responsible for the loss of or damage to such Product only when and to the
extent such loss or damage is determined by a court of competent jurisdiction to
have been directly caused by the negligence of Lessor, its employees and agents.

3



--------------------------------------------------------------------------------



 



9. Storage Fees.
Subject to change as provided for in Section 23 of this Lease, Lessee agrees to
pay Lessor for the storage, handling, and services of Lessor an annual rental as
set forth in Exhibit “C” attached hereto and incorporated herein by this
reference. Other than the annual rental contained in Exhibit C and fees for
alternate storage during Workover Periods as provided for in paragraph 10,
Lessee shall not be responsible for any additional fees for the services
provided by Lessor, including but not limited to throughput or excess storage
fees. All of Lessee’s Product must be removed from storage no later than the
last day of the Term of this Lease, subject to the payment of accrued rental and
other charges and the other terms, provisions, and conditions of this Lease. In
lieu of annual rental payable during the Term, the rate for storage of any
Product remaining in storage past the last day of the term of this Lease shall
be *** ($***) per barrel per month or any portion thereof, payable in advance on
the first day of each month in the same manner and at the same place as set
forth in Section 12.
10. Well Workovers.
Notwithstanding anything to the contrary in this Leases once every five
(5) years (unless otherwise required more often under applicable law, rule, or
regulation), Lessor may designate a period of time as it or its contractors may
reasonably require (“Workover Period”) during which Lessor shall have the
opportunity to inspect the Wells, and to conduct any other operations as may be
required by applicable law, rule, or regulation. Accordingly, Lessee shall cause
all of its Product to be removed from the Well at issue prior to the first day
of the Workover Period. Lessor shall make a reasonable effort to provide Lessee
with as much advance notice as possible of the upcoming workover and need to
empty the subject Well, and to coordinate with Lessee (or Lessee’s designated
representative) the scheduling of such Workover Period. If requested by Lessee,
Lessor shall make reasonable efforts, at Lessee’s sole cost, to make alternate
storage for Product available to Lessee during such Workover Period for storage
charges payable by Lessee to Lessor that are substantially in accordance with
the storage charges then being charged by Lessor to its olefin storage
customers. Except as required by applicable law, rule or regulation, Lessee
shall not be required to lease alternate storage for a period exceeding the
Workover Period. In no event shall a Workover Period be in effect for both Wells
at the same time.
11. Taxes.
Lessee shall pay all taxes, if any, levied or assessed on the Product stored
hereunder. In the event it becomes necessary for Lessor to pay any such tax,
Lessee shall immediately reimburse Lessor for such amount upon receipt of notice
of payment.
12. Payment Terms.
The total annual rental for storage is payable in equal monthly installments
during the Term, each of which installments is due and payable in advance by
Lessee at Lessor’s address set forth on the face of each invoice on or before
the first day of each month. Lessor will invoice Lessee each month for monthly
rentals during the Term.

4



--------------------------------------------------------------------------------



 



13. Lessor’s Lien.
Lessor shall have a lien on all Product of Lessee stored hereunder to cover any
accrued and unpaid amounts payable hereunder and may withhold delivery of any
such Product until such accrued and unpaid amounts are paid. If any such amounts
remain unpaid for more than thirty (30) days after they accrue, Lessor may sell
said Product at a public auction at the offices of Lessor in Houston, Harris
County, Texas, on any day not a legal holiday and not less than forty-eight
(48) hours after publication of notice in a daily newspaper of general
circulation published in Baytown, Texas, said notice giving the time and place
of the sale and the quantity and Product to be sold. Lessor may be a bidder and
a purchaser at such sale. From the proceeds of such sale, Lessor may pay itself
all charges lawfully accruing and all expenses of such sale, and the net balance
may be held for whomsoever may be lawfully entitled thereto.
14. Product Losses.
Product is not insured by Lessor against loss or damage however caused, and any
insurance thereon must be provided and paid for by Lessee. Lessor’s liability,
if any, for loss or damages to the stored Product shall be limited to the market
value of Product which shall be equal to the sum of: (i) the highest USGC
refinery grade propylene weighted average spot monthly reference price as
published in the last issue of the month in which the Product was delivered of
Chemical Marketing Associates Inc.’s Monomers Market Report for the contained
propylene in the Product and the (ii) the NON TET average Mont Belvieu, Texas
Propane price as reported by OPIS as published in the last issue of the month in
which the Product was delivered for no contained propylene components, or at
Lessor’s option, replacement of such lost or damaged Product in kind. If the
refinery grade propylene contract price is subsequently changed in the next
month in the CMAI Monomers Market Report due to late price settlement, then that
price shall be the market value; provided, however, should Lessee purchase
property/casualty insurance to cover such storage risk of loss or damage,
however caused, then Lessee shall cause each of its insurers to waive its rights
of subrogation and, for itself, waive rights of recovery of any self-funded
retentions and/or deductibles against Lessor, its affiliates, employees and
agents.
15. Force Majeure.
In addition to the provisions of Section 8, Lessor shall not be responsible to
Lessee for any loss of Lessee’s Product resulting directly or indirectly from
acts of God or other causes beyond the reasonable control of Lessor, or for any
loss to Lessee resulting from delays in returning Lessee’s Product when
requested, or for failure of Lessor to perform its obligations hereunder, due,
directly or indirectly, to Force Majeure.
As used in this Section 15, “Force Majeure” means acts of God; storm;
earthquake; accidents; acts of the public enemy or terrorists, including threats
thereby; malicious mischief; emergency or scheduling and operational
restrictions; rebellion; insurrections; sabotage; invasion; epidemic; strikes;
lockouts or other industrial disturbances; war, declared or undeclared; riot or
civil commotion; wind; hurricane; hail; lightning; fire; flood; explosion;
compliance with acts, rules, regulations, or orders of federal, state, or local
government, any agency thereof or other authority having or purporting to have
jurisdiction; mechanical failures or similar causes not within Lessor’s
reasonable control and not due to Lessor’s fault or negligence. If the duration
of any

5



--------------------------------------------------------------------------------



 



Force Majeure event lasts longer than thirty (30) days, the fees provided for
under Sections 9 and 10 of this Lease shall be suspended starting after the
thirty (30) days has passed until the Force Majeure condition is corrected, and
if the Force Majeure condition continues for one hundred twenty (120) days,
Lessee, on sixty (60) days prior written notice (given on or after expiration of
such one hundred twenty (120) day period) may terminate this Lease; provided
that if the Force Majeure condition only partially prevents Lessor’s performance
hereunder, such fees shall only be reduced in an amount that is proportional to
the degree to which Lessor’s performance hereunder is prevented by the Force
Majeure condition, and this Lease shall not be subject to termination on account
thereof. Lessor will work expeditiously to correct any Force Majeure condition.
The term of this Lease shall not be extended by the duration of any Force
Majeure. When claiming Force Majeure, Lessor shall notify Lessee immediately by
telephone, and confirm same in writing, giving reasonable detail regarding the
type of Force Majeure and its estimated duration. The settlement of differences
with workers shall be entirely within the Lessor’s discretion.
16. Indemnity.
REGARDLESS OF THE LEGAL THEORY OR THEORIES ALLEGED INCLUDING, WITHOUT
LIMITATION, THE NEGLIGENCE (WHETHER SOLE, JOINT, OR CONCURRENT) OF ANY THIRD
PARTY, LESSEE HEREBY AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS LESSOR, ITS
PARENT COMPANY, PARTNERS (GENERAL OR LIMITED), MEMBERS, SUBSIDIARIES,
AFFILIATES, SUCCESSORS, AND ASSIGNS, INCLUDING ANY OFFICER, DIRECTOR, EMPLOYEE,
OR AGENT OF ANY SUCH ENTITY (HEREINAFTER COLLECTIVELY CALLED “INDEMNITEE”) FROM
AND AGAINST ANY CLAIM, DEMAND, CAUSE OF ACTION, DAMAGE, FINE, PENALTY, LOSS,
JUDGMENT, OR EXPENSE OF ANY KIND OF ANY PARTY (HEREINAFTER COLLECTIVELY CALLED
“LIABILITY”), INCLUDING ANY EXPENSES OF LITIGATION, COURT COSTS, AND REASONABLE
ATTORNEY’S FEES, RESULTING FROM, ARISING OUT OF, OR CAUSED BY THE DELIVERY OR
RECEIPT OF ANY PRODUCT BY LESSEE OR LESSEE’S AGENT, CONTRACTOR, OR CARRIER WHICH
IS CONTAMINATED, ALLEGED TO HAVE BEEN CONTAMINATED OR OTHERWISE FAILS TO MEET
THE SPECIFICATIONS SET FORTH HEREIN, OR CAUSES OR IS ALLEGED TO HAVE CAUSED
PROPERTY DAMAGE, INCLUDING ENVIRONMENTAL DAMAGES OR INJURY OR DEATH TO LESSOR,
INDEMNITEE OR THIRD PARTIES, EXCEPT TO THE EXTENT SUCH LIABILITY IS DIRECTLY
CAUSED BY THE NEGLIGENCE OR WILLFUL MISCONDUCT OF AN INDEMNITEE.
LESSOR AGREES TO INDEMNIFY, DEFEND, AND SAVE HARMLESS LESSEE FROM CLAIMS OR
DEMANDS OF THIRD PARTIES FOR INJURIES OR DAMAGES RESULTING FROM LESSOR’S
OPERATIONS IN THE STORAGE AND HANDLING OF PRODUCT WHILE THE SAME IS IN LESSOR’S
CUSTODY OR CONTROL INCLUDING, WITHOUT LIMITATION, THAT PORTION OF ANY CLAIMS OR
DEMANDS ATTRIBUTABLE TO LESSOR WHICH IS CAUSED BY THE NEGLIGENCE OF LESSOR, ITS
AGENTS OR EMPLOYEES JOINTLY OR CONCURRENTLY WITH THE NEGLIGENCE OF LESSEE, ITS
AGENTS, EMPLOYEES, OR REPRESENTATIVES, OR A THIRD PARTY.

6



--------------------------------------------------------------------------------



 



17. Claims; Limitations.
Notice of claims by Lessee for any liability, loss, damage, or expense arising
out of this Lease must be made to Lessor in writing within ninety-one (91) days
after the same shall have accrued. Such claims, fully amplified, must be filed
with Lessor within said ninety-one (91) days and unless so made and filed,
Lessor shall be wholly released and discharged therefrom and shall not be liable
therefor in any court of justice. No suit at law or in equity shall be
maintained upon any claim unless instituted within two (2) years and one (1) day
after the cause of action accrued. There are no third party beneficiaries of
this Lease.
IN NO EVENT SHALL LESSOR OR LESSEE BE LIABLE TO THE OTHER FOR ANY PROSPECTIVE OR
SPECULATIVE PROFITS, OR SPECIAL, INDIRECT, INCIDENTAL, EXEMPLARY, PUNITIVE, OR
CONSEQUENTIAL DAMAGES, WHETHER BASED UPON CONTRACT, TORT, STRICT LIABILITY, OR
NEGLIGENCE, OR IN ANY OTHER MANNER ARISING OUT OF THIS LEASE, AND EACH OF LESSOR
AND LESSEE HEREBY RELEASES THE OTHER FROM ANY CLAIM THEREFOR.
18. Notice.
All notices, demands, requests, and other communications necessary to be given
hereunder shall be in writing and deemed given if personally delivered,
forwarded by facsimile (with proof of transmission and answer-back capability),
or mailed by either certified mail, return-receipt requested, or sent by
recognized overnight carrier to the respective party at its address below:
If to Lessor:
Mont Belvieu Caverns, LLC
P.O. Box 4324
Houston, Texas 77210-4324
Attn: Director — Hydrocarbon Storage
Telephone: (713) 381-6554
Fax: (713) 381-6960
 
If to Lessee:
Enterprise Products Operating L.P
P. O. Box 4324
Houston, Texas 77210-4324
Attn: Vice President — Petrochemicals
Telephone: (713) 381-6510
Fax: (713) 381-6655
19. Assignment/Sublease.
Neither party shall assign any portion of its rights or obligations under this
Lease without the prior written consent of the other, which consent shall not be
unreasonably withheld; provided,

7



--------------------------------------------------------------------------------



 



however, either party may assign or sublease this Lease to its parent
corporation, a subsidiary, or a wholly-owned affiliate, without the consent of
the other party, provided that it remains primarily obligated hereunder. This
Lease shall be binding upon and inure to the benefit of the parties hereto,
their successors and assigns.
20. Rules and Regulations.
This Lease and the provisions hereof shall be subject to all applicable state
and federal laws and to all applicable rules, regulations, orders, and
directives of any governmental authority, agency, commission, or regulatory body
in connection with any and all matters or things under or incident to this
Lease.
21. Entire Agreement.
This Lease embodies the entire agreement between Lessor and Lessee and there are
no promises, assurances, terms, conditions, or obligations, whether by precedent
or otherwise, other than those contained herein. No variation, modification, or
reformation hereof shall be deemed valid until reduced to writing and signed by
the parties hereto.
22. Governing Law.
This Lease shall be governed, construed, and enforced in accordance with the
laws of the State of Texas irrespective of the residence, place of business, or
domicile of the parties hereto or the place of execution by any party hereto,
23. Lessee’s Option to Cancel/Modify.
Notwithstanding anything to the contrary contained in this Lease and according
to the terms and conditions of this Section 23, at any time during the Term
Lessee shall have the right and option to cause Lessor to add additional receipt
and redelivery capabilities to one of the Wells (as chosen by Lessor) that will
allow Lessor to increase the receipt and redelivery capabilities of the subject
Well. The Well to be modified as chosen by Lessor shall hereinafter be called
the “Modified Well” and the other Well shall hereinafter be called the
“Remaining Well.” To exercise its right and option under this Section 23, Lessee
shall give written notice to Lessor no less than one (1) year prior to the date
Lessee desires the additional capability to be in place and operational,
including in its notice its desired receipt and redelivery capabilities. Upon
receipt of such notice, Lessor shall use all commercially reasonable efforts to
design and engineer the improvements, which may include improvements that are
required to Lessor’s facilities apart from the subject Well (including but not
limited to the brine system, fresh water systems, or power systems) necessary to
comply with Lessee’s request, subject to Lessor’s right to require Lessee to
advance the reasonable, estimated cost of such design and engineering work
(Lessee further agreeing to reimburse Lessor upon receipt of Lessor’s invoice
therefor for any reasonable and necessary design and engineering costs that
exceed any funds advanced by Lessee based upon Lessor’s original estimate).
Lessor shall endeavor to complete such design and engineering work as soon as
reasonably practicable and will provide the plans and a cost estimate based upon
Lessor’s best reasonable judgment upon completion of such design and engineering
work. Should Lessee desire Lessor to complete such work, Lessee shall notify
Lessor in writing and shall, in its notice, agree to reimburse Lessor monthly
during the progress of such work for the

8



--------------------------------------------------------------------------------



 



costs incurred by Lessor in completing the work. Subject to any applicable
regulatory requirements (such as permitting requirements), Lessor will proceed
with all reasonable diligence to complete the work.
When the work is complete and the Modified Well is ready for operation, Lessee
shall move all of its Product to the Modified Well and Lessee’s lease of the
Remaining Well will be cancelled, which cancellation shall be effective as of
the last day of the calendar month during which all of Lessee’s Product was
removed from the Remaining Well (the “Cancellation Date”).
Commencing on the first day following the Cancellation Date (the “New Term
Inception Date”), the Term of this Lease shall be extended for 120 months after
the New Term Inception Date (the “New Term”). For purposes of Exhibit “C”, the
Base Annual Rent shall, starting with the New Term Inception Date, be one-half
(1/2) of the amount of the Adjusted Annual Rent in effect at the time of the New
Term Inception Date. The annual adjustments called for under Exhibit “C” shall
thereafter take place on the anniversary of the New Term Inception Date.
In addition to Lessee’s option with respect to causing Lessor to add additional
receipt and redelivery capabilities to one of the Wells, Lessee shall be
entitled to request that Lessor (a) grant right-of-way across Lessor’s property
on such terms and at such rates as Lessor is then normally charging for
right-of-way for the laying of an additional Product line to allow Lessee to
receive additional Product through Lessor’s Product header into the Wells or
into Lessee’s header; (b) construct additional connections on Lessor’s Product
header, if space allows; and (c) if space does not allow such additional
connections, construct a new Product header and associated piping and
improvements to allow an additional Product connection for the Wells, Lessor
shall not unreasonably delay or deny approval of Lessee’s requests. If approved
according to the foregoing, the work associated with the request shall proceed
in the same manner and fashion and subject to the same terms described above
with respect to work to increase the receipt and redelivery capabilities of a
Well.
24. Default.
A party will be in default if it: (a) breaches this Lease, and the breach is not
cured within thirty (30) days receiving written notice of such default (or
alleged default) from the other party specifying the nature of the breach;
(b) becomes insolvent; or (c) files or has filed against it a petition in
bankruptcy, for reorganization, or for appointment of a receiver or trustee. In
the event of default, the non-defaulting party may terminate this Lease upon
notice to the defaulting party. For the avoidance of doubt, Lessor’s failure to
perform any of the services for any reason other than force majeure will be
deemed a breach of this Lease to which subsection (a) of this Section 24
applies.

9



--------------------------------------------------------------------------------



 



DATED this 23rd day of January, 2007.

            LESSOR

MONT BELVIEU CAVERNS, LLC
      By:    /s/ Gil H. Radtke        Gil H. Radtke        Senior Vice President
and Chief Operating Officer        


LESSEE

ENTERPRISE
PRODUCTS OPERATING L.P.
      By:   Enterprise Products OLPGP, Inc.,
its general partner                         By:    /s/ Michael A. Creel      
 Michael A. Creel        Executive Vice President and Chief Financial Officer  
 

10



--------------------------------------------------------------------------------



 



EXHIBIT “A”

          Analysis   Units   Process Specification
Propylene
  LV % min   60
 
       
Ethane & Lighter
  LV%max   2,25
Butane & Heavier
  LV%max   1.00
 
       
Methyl Acetylene
      Report
Propadiene
      Report
 
       
Carbon Monoxide
  wt. ppm. Max   3
Carbon Dioxide
  wt ppm. Max   10
 
       
Total Sulfur
  wt, ppm. Max   40
 
       
Arsine
  wt ppm. Max   0.7
 
       
Water
      No Free Water
 
       
Methanol
  wt. ppm. Max   4
 
       
Copper Strip
      1

NOTES ON TEST METHODS:
Method numbers listed above, beginning with the letter “D” are American Society
for Testing and Materials (ASTM) Standard Test Procedures. The most recent year
revision for the procedures will be used.
At present, standard (ASTM) test procedures do not exist for the determination
of sulfur, arsine, water and methanol in propylene.

(1)   For sulfur analysis use D3246, D4045. Alternatively, oxidation/ultraviolet
fluorescence detection can be used.

(2)   For arsine, use OOP Method 834-82, a charcoal adsorption/atomic absorption
solution of silver diethyldithiocarbarmate in pyridine and analyzed by
ultraviolet-visible spectrophotometry.

(3)   Methanol content should be determined by water extraction/gas
Chromatography.

11



--------------------------------------------------------------------------------



 



EXHIBIT “B”
REFINERY GRADE PROPYLENE
MEASUREMENT FOR STORAGE AND PIPELINE MOVEMENTS
I. Scope
     The following shall apply to the measurement and the measurement procedures
to be used for pipeline movements and storage of refinery grade propylene
(hereinafter referred to as “RGP”). Whenever used herein the term “Operator”
shall mean Lessor and the term “Non-Operator” shall mean Lessee.
II. General
     Unless otherwise agreed, all quantities of RGP will be measured in mass
units by a mass measurement station. The basis of all custody accounting will be
in mass units of RGP. The quantity determined by measurement shall be thousand
pound units (MLB) to the nearest 100 pounds (0.1 MLB).
     For purposes of tariffs and thruput commitments in which thruput is
expressed in barrels at 60°F., the conversion of mass units to volume units will
be based upon the procedures shown in Section V.
III. Measurement Equipment and Operation
     The measurement equipment shall be turbine meters, densitometer
transducers, microprocessor density flow computers, composite samplers and other
necessary components, or as otherwise agreed. Densitometers and any connection
lines will be insulated.

12



--------------------------------------------------------------------------------



 



     The measurement stations will be operated in accordance with API MPMS
Chapter 4, Sections I and 5; Chapter 5, Sections 1, 3, and 4; and Chapter 14,
Section 6. Pressure pulsations created by any pumping facilities will be
dampened by the owner of said pumping facilities such that accuracy of
measurement by the metering facilities will not be affected. Meter tickets will
be written for each shipment and not less than each month at 7:00 a.m., on the
first day of each month.
     A “Meter Factor” will be determined by Operator at approximately monthly
intervals. The apparatus and methods specified in API Chapter 4 will be used in
determining such tests coincidental with the meter factor determination.
Calibration of density and computing equipment will also be checked monthly or
more frequently if mutually agreed. Densitometer calibration will be by means of
a Pycnometer Gravitometer Prover per API Standard 14.6 as amended from time to
time. When requested, Operator will provide 24-hour notice to the Non-Operator
of the date and approximate hour of each such test. Non-Operator will be
entitled to have representatives present to witness such tests and to verify
Operator’s calibrations, Non-Operator may request special tests of the
measurement equipment in addition to regular tests. The expense of such special
tests will be borne by the requesting party, unless such tests show the
measurement equipment to be in error by an amount such that the total
measurement error exceeds one-fourth of one percent (0.25%), in which case the
expense of the special test will be borne by Operator.

13



--------------------------------------------------------------------------------



 



     In determining the “Meter Factor,” the proving will consist of at least
five consecutive prover runs through the mechanical displacement prover after
the system has been stabilized to operating conditions. A prover run in a
bi-directional prover shall be a round trip. Live single passes in a low volume
prover shall be considered one run. The total meter pulses accumulated per run
will not vary from the total meter pulses accumulated in another run by more
than .05%, for example, .0005 x meter pulses ~ maximum variation allowed in
accumulated pulses between runs. The meter factor will be calculated using the
arithmetical average of the accumulated pulses from the required runs.
     The Meter Factor f M.F.”) will be computed as follows:
     M.F.= Prover Volume (corrected to operating conditions)
     Meter Registration (corrected to operating conditions)
The meter factor will be calculated to the nearest one hundred-thousandth
(.00001) and rounded off to the nearest ten-thousandth (.0001).
     If any test shows that the measurement equipment is not in error more than
one-fourth of one percent (0.25%), previous readings of such equipment will be
considered as correct; but such equipment or correction factors will be properly
adjusted at once to zero error. If any test shows that the metering equipment
and factors then in use are in. error so that the total measurement error
exceeds one-fourth of one percent (0.25%), the equipment or correction factors
will be properly adjusted at once to zero error and the previous readings of
such equipment will be corrected for any prior period of inaccuracy

14



--------------------------------------------------------------------------------



 



which is known definitely or agreed upon. In case said period is not known
definitely, or agreed upon, such correction will be for a period covering the
last half of the time elapsed since the date of the last equipment test.
     If, at any time during the delivery of said RGP, the measurement equipment
becomes inoperative, the quantity delivered for periods during which the
measurement equipment is inoperative will be estimated on the basis of the best
information available. Data from the nearest measurement station will be
preferred.
IV. Sampling and Analysis Procedures
     Composition of the deliveries of RGP will be determined in order to
establish the volume percent of the various hydrocarbons contained therein.
     The automatic sampling equipment installed at Operator’s header facilities
shall be operated by Operator. Operator may install a continuous sampling system
designed to accumulate a representative sample proportional to flow of the RGP
passing through the measurement facilities, the system shall be designed to
prevent RGP vaporization, and shall be equipped with mixing facilities to
eliminate stratification. Non Operator may, at its option and expense, install
and maintain a product sampling and component analysis system that is identical
to Operator’s.
     If the sampling system requires the removal and the division of the sample
(RGP) from the automated sampling equipment (for the purpose of laboratory
analysis), the removal and division shall be conducted in accordance with GPA
Publication 2174, latest

15



--------------------------------------------------------------------------------



 



edition, Method for Obtaining Hydrocarbon Fluid Samples Using a Floating Piston
Cylinder.
     The frequency of samples to be taken may be changed by agreement in writing
between Operator and Non Operator. Each sample collected shall be divided into
three identical samples.
     One sample shall be analyzed by Non Operator in accordance with GPA
Standard 2177, latest edition, and Non Operator shall provide Operator a copy of
the results of each such analysis within five (5) working days from the end of
the month in which the sample was analyzed.
     Operator may, at its option, analyze one of the remaining samples to verify
the accuracy of Non Operator’s analysis. The remaining (3rd) sample division
shall be retained by Non Operator for a period of at least thirty days.
     Unless contested by Non Operator, based on the sample provided by Operator
or sampling from Non Operator’s installed check measurement equipment, the
analysis so determined by Operator shall be used as the official analysis for
accounting purposes.
     If Operator and Non Operator are unable to mutually agree on the analysis,
the retained sample shall be sent to a mutually agreeable independent laboratory
for analysis.
     In the event the Molar percentages for these same components as determined
by the independent laboratory fall outside the reproducibility statement limits,
as published in GPA Standard 2177 (latest edition), of the percentages as
determined by Operator for

16



--------------------------------------------------------------------------------



 



these same components, the commercial analysis shall be used rather than
Operator analysis, and Operator shall bear the cost of the analysis conducted by
the laboratory, otherwise, however, the analysis conducted by Operator shall be
used exclusively and Non Operator shall bear the cost of the commercial
laboratory’s analysis.
     In the event that a sample is not available for a particular period, the
parties shall determine an analysis based on the most recent mutually accepted
data applicable to the operating conditions of the facility during the period in
question.
V. Conversion from Mass Unit to Barrels
     Where it is necessary to convert from MLB to barrels, the conversion will
be based on the procedures of GPA Publication 8173-76 or API Chapter 14.4, or
the latest revision thereof unless otherwise agreed between the parties, to
determine the volume attributable to the mass involved in the transaction. (See
Schedule I for sample calculations.)
VI. Calculation Procedure for Component Invoicing and Record keeping
     Component quantities for record keeping and invoicing purposes will be
provided by Operator.
     The constants to be used in the calculations will be those listed in the
latest edition of GPA Publication 2145, “Standard Table of Physical Constants of
Paraffin Hydrocarbons and Other Components of Natural Gas,” the latest edition
of the GPA Engineering Data Book, Section 23, or the latest revisions thereof.

17



--------------------------------------------------------------------------------



 



EXHIBIT “C”

(A)   For the first 12 months of the Term, Lessee agrees to pay Lessor annual
rent in the amount of *** ($***) (the “Base Annual Rent).

(B)   The Base Annual Rent shall remain in effect through December 31, 2007.
Effective January 1, 2008 and for the following 12 months ending December 31,
2008 ( a “Lease Year”), and all subsequent Lease Years, the Base Annual Rent
shall be revised annually based on a seasonally adjusted implicit price deflator
in order to determine a new annual rent known as the “Adjusted Annual Rent.” The
Adjusted Annual Rent shall be determined in accordance with the following
formula by multiplying the percentage change (rounded to the 4th decimal place)
between the Base Index and the Annual Index (as those terms are defined below)
by the prior Lease Year’s Annual Rent, For purposes of this Lease, the “Base
Index” is the final seasonally adjusted implicit price deflator figure for the
calendar year 2005 under the Gross Domestic Product column of the “Implicit
Price Deflators for Gross Domestic Product” table (2000=100), and the “Annual
Index” is the final seasonally adjusted implicit price deflator figure for the
calendar year ending immediately before the Lease Year for which the adjustment
is being determined, said figure being in the same column, table and survey as
the Base Index.

The Adjusted Annual Rent shall be rounded off to the nearest dollar and shall
become effective on the first day of each Lease Year. In no event will the
Annual Adjusted Rent ever be less than the Base Annual Rent.
For example, in calculating the Adjusted Annual Rent, which shall apply under
this Lease, assume at the time of the first adjustment the Base Index is 113.2
and the Annual Index is 115.2. Under these facts the Adjusted Annual Rent for
the 2nd Lease Year would be as follows:
           115.2/113.2 = 1.0177 (percentage change)
           (1.0177 ) X ($***) = $*** (Adjusted Annual Rent)

18